NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020  has been entered.
This action is in reply to the communications filed on 12/17/2020 (Request for Continued Examination (RCE)).
The information disclosure statement (IDS) submitted on 12/17/2020 is in compliance with the provisions of 37 CFR 1.97 and have been entered into the record.  Accordingly, the information disclosure statements has been considered by the examiner.
Claims 1-20 are now pending and allowable.
REASONS FOR ALLOWANCE
The closest prior art of record, U.S. PGPub 20170154348 to Biswas, U.S. PGPub 20130268406 to Radhakrishnan, U.S. PGPub 20100241349 to Wu, and U.S. PGPub 20140006237 to Chiang relate to information systems, and more particularly, to  receiving, by a processing device of a server from a passenger computing device associated with a passenger, a transportation request specifying a pickup location; identifying, by the processing device based on the pickup location, a first reference location and a second reference location; determining, by the processing device, an aggregate surge pricing multiplier forecast;  receiving, by the processing device from a first driver computing device associated with a first driver, an acceptance of the transportation request; and transmitting, by the processing device to the first driver computing device, navigational data to direct the first driver to the pickup location to fulfill the transportation request. However, with respect to independent claim 1, and in light of Applicants arguments filed on 08/18/2020 (“While some of the pricing determinations in Chiang do describe different data prices at different geographic locations, none of these location-related descriptions relate to "a first distance between the pickup location and the first reference location" or "a second distance between the pickup location and the second reference location" (emphases added) as factors of an aggregate surge pricing multiplier” (Remarks on 08/18/2020 pg. 11)); Biswas, Radhakrishnan, Wu, and Chiang, and the other references of record taken alone or in combination neither anticipate nor render obvious the above subject matter when taken in combination with the limitations determining: a first surge pricing multiplier for the first reference location, a first distance between the pickup location and the first reference location, a second surge pricing multiplier for the second reference location, and a second distance between the pickup location and the second reference location; determining, by the processing device based on the pickup location, a surge pricing cap representing a maximum amount of a fare for the transportation request that is subject to a surge pricing surcharge; transmitting, by the processing device, the transportation request and an indication of one or more of the aggregate surge pricing multiplier or the surge pricing cap to a plurality of driver computing devices; (as per claim 1), thus rendering claims 1 as allowable over the prior art.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Arif Ullah whose telephone number is 571.270.0161. The Examiner can normally be reached on Monday-Friday, 10:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Eric Stamber, can be reached at 571.272.6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/Arif Ullah/
Patent Examiner, Art Unit 3683